Citation Nr: 0105127	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include chronic depression and anxiety.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to nonservice-connected pension and extra-
schedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1964, and had periods of active duty for training from 
November 1964 to October 1986.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The RO denied entitlement to service connection for chronic 
depression and anxiety and for hypertension, and determined 
that the veteran was not entitled to a 


By rating action dated in October 1999, the RO, in pertinent 
part, denied the veteran's claim of entitlement to 
nonservice-connected pension; and entitlement to extra-
schedular pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 1991).  In this regard, the evidence indicates that the 
veteran was treated for anxiety during his period of active 
duty for training.  Further, there is evidence that the 
veteran is currently being treated for symptoms associated 
with anxiety, not otherwise specified, with depression.  The  
Board is of this opinion that a VA examination by an 
appropriate specialist is warranted in order to determine the 
nature and etiology of the veteran's current psychiatric 
disorder in light of his medical history.

The veteran is also seeking entitlement to service connection 
for hypertension.  A review of the veteran's service medical 
records reveals that the veteran was treated for hypertension 
during his period of active duty for training.  Subsequent to 
his period of service it has been demonstrated that the 
veteran currently has hypertension that is controlled with 
medication.  Accordingly, the Board is of the opinion that a 
VA examination by an appropriate specialist is warranted in 
order to determine the nature and etiology of the veteran's 
hypertension in light of his medical history.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999) which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes that 
although the veteran was afforded a VA examination in June 
1999, wherein he failed to appear, he has not been afforded a 
recent VA examination in light of the change in law.




As the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA OGCPREC 16-92; (published 
at 57 Fed. Reg. 49,747 (1992)).

A VA medical record dated in July 1999 shows that the veteran 
failed to report for two examinations as scheduled in June 
1999, associated with his claim for pension benefits.  The RO 
has not advised the veteran of the criteria under 38 C.F.R. 
§ 3.655 (2000), referable to failure to report of scheduled 
VA examinations.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655, when the claimant without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made the M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

2.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for a 
psychiatric disorder, hypertension, and 
additional disorders pertinent to his 
claim for pension benefits.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been associated with the 
claims file.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.

3.  The RO should arrange for a VA 
general medical examination of the 
veteran of multiple body systems for the 
purpose of ascertaining whether he has 
been rendered unable to work due to his 
disabilities, and the evaluation should 
include special psychiatric and 
cardiological examinations.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  The psychiatric and 
cardiological examiners must express 
opinions as to whether any psychiatric 
and/or cardiological disorders including 
hypertension found on examination is/are 
related to service on any basis.  

The general medical examiner must be 
requested to express an opinion as to 
whether the disabilities found on the 
examinations have rendered the veteran 
unable to work.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO should then readjudicate the 
claims of entitlement to service 
connection for a psychiatric disorder to 
include chronic depression and anxiety, 
hypertension, and a permanent and total 
disability rating for pension purposes to 
include extra-schedular entitlement under 
the provisions of 38 C.F.R. 
§ 3.321(b)(2).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby reminded that failure to report for a scheduled VA 
examination may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


